PER CURIAM:
*452Rodney Cutts appeals from the judgment of the trial court dismissing his petition for declaratory judgment and entering judgment in favor of the Missouri Board of Probation and Parole. He claims that he had a protected liberty interest in parole once he served the mandatory minimum sentence. He further contends that he was denied meaningful parole consideration when the Board did not disclose to him, and based its decision on, inaccurate adverse information in his parole file. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).